EXECUTION COPY

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated May 31, 2006, is entered into by
and between Credit Suisse Securities (USA) LLC, a Delaware company (“Assignor”),
and Credit Suisse First Boston Mortgage Securities Corp., a Delaware corporation
(“Assignee”).

For and in consideration of the sum of TEN DOLLARS ($10.00) and other valuable
consideration the receipt and sufficiency of which hereby are acknowledged, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:

1.            The Assignor hereby grants, transfers and assigns to Assignee all
of the right, title and interest of Assignor in, to and under the Depositor’s
Adjustable Rate Mortgage Trust 2006-2, Adjustable Rate Mortgage Backed
Pass-Through Certificates, Series 2006-2, Class 2-A-1 Certificates (the
“Underlying Certificates”).

 

2.

The Assignor warrants and represents to, and covenants with, the Assignee that:

(a)          The Assignor is the lawful owner of the Underlying Certificates
with the full right to transfer the Underlying Certificates free from any and
all claims and encumbrances whatsoever;

(b)          The Assignor has not received notice or, and has no knowledge of,
any offsets, counterclaims or other defenses with respect to the Underlying
Certificates;

(c)          The Assignor has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Underlying Certificates.
The Assignor has no knowledge of, and has not received notice of, any waivers
under or amendments or other modifications of, or assignments of rights or
obligations under or defaults under, the Underlying Certificates; and

(d)          Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Underlying Certificates,
any interest in the Underlying Certificates or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Underlying Certificates, any interest in the Underlying Certificates or any
other similar security from, or otherwise approached or negotiated with respect
to the Underlying Certificates, any interest in the Underlying Certificates or
any other similar security with, any person in any manner, or made by general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a distribution of the Underlying
Certificates under the Securities Act of 1933 (the “1933 Act”) or which would
render the disposition of the Underlying Certificates a violation of Section 5
of the 1933 Act or require registration pursuant thereto.

 



 


--------------------------------------------------------------------------------



 

 

 

3.

The Assignee warrants and represents to, and covenants with, the Assignor that:

(a)          The Assignee is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and
has all requisite corporate power and authority to acquire, own and purchase the
Underlying Certificates;

(b)          The Assignee has full corporate power and authority to execute,
deliver and perform under this Assignment and Assumption Agreement, and to
consummate the transactions set forth herein. The execution, delivery and
performance of the Assignee of this Assignment and Assumption Agreement, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action of the Assignee. This Assignment
and Assumption Agreement has been duly executed and delivered by the Assignee
and constitutes the valid and legally binding obligation of the Assignee
enforceable against the Assignee in accordance with its respective terms;

(c)          To the best of Assignee’s knowledge, no material consent, approval,
order or authorization of, or declaration, filing or registration with, any
governmental entity is required to be obtained or made by the Assignee in
connection with the execution, delivery or performance by the Assignee of this
Assignment and Assumption Agreement, or the consummation by it of the
transactions contemplated hereby;

(d)          The Assignee agrees to be bound, as Purchaser, by all of the terms,
covenants and conditions of the Underlying Certificates, and from and after the
date hereof, the Assignee assumes for the benefit of the Assignor all of the
Assignor’s obligations as Purchaser thereunder, with respect to the Underlying
Certificates;

(e)          The purchase price being paid by the Assignee for the Underlying
Certificates is in excess of $250,000 and will be paid by cash remittance of the
full purchase price within sixty (60) days of the sale;

(f)           The Assignee is acquiring the Underlying Certificates for
investment for its own account only and not for any other person;

(g)          The Assignee considers itself a substantial, sophisticated
institutional investor having such knowledge and financial and business matters
that it is capable of evaluating the merits and the risks of investment in the
Underlying Certificates;

(h)          The Assignee has been furnished with all information regarding the
Underlying Certificates that it has requested from the Assignor;

(i)           Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Underlying Certificates,
an interest in the Underlying Certificates or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Underlying Certificates, any interest in the Underlying Certificates or any
other similar security from, or otherwise approached or negotiated with respect
to the Underlying Certificates, any interest in the Underlying Certificates or
any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a

 

2

 


--------------------------------------------------------------------------------



 

distribution of the Underlying Certificates under the 1933 Act or which would
render the disposition of the Underlying Certificates a violation of Section 5
of the 1933 Act or require registration pursuant thereto, nor will it act, nor
has it authorized or will it authorize any person to act, in such manner with
respect to the Underlying Certificates; and

(j)           Either: (1) the Assignee is not an employee benefit plan (“Plan”)
within the meaning of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or a plan (also “Plan”) within the meaning of
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (“Code”),
and the Assignee is not directly or indirectly purchasing the Underlying
Certificates on behalf of, investment manager of, as named fiduciary of, as
Trustee of, or with assets of, a Plan; or (2) the Assignee’s purchase of the
Underlying Certificates will not result in a prohibited transaction under
section 406 of ERISA or Section 4975 of the Code.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

 

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be
executed by their duly authorized officers as of the date first above written.

Credit Suisse Securities (USA) LLC,

as Assignor

 

By:                                                               

Name:

Title:

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,

as Assignee

By:                                                               

Name:

Title:

 

 

Taxpayer Identification Number: 050546650

Taxpayer Identification Number: 13-3460894

 

 

 



 


--------------------------------------------------------------------------------



 

 